MYRICK, J.
The information accused the defendant and one Donovan of the crime of grand larceny. That the defendant Grider took the money from the pocket of Carmody when the latter was intoxicated is admitted. The proposition of Grider was that certain persons engaged in a “game” were endeavoring to obtain the money by means of the game, and that he (Grider) took it as a friend of Carmody to protect it for him. On the other hand, the theory of the prosecution seems to have been that Grider took the money feloniously, with intent to steal it, making use of the other idea as a pretext or as an afterthought. In that view the ruling of the court and the instructions were correct.
No error appearing, the judgment and order are affirmed.
We concur: Thornton, J.; Sharpstein, J.